DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	Responding to the 7/14/2022 [hereinafter "7/14"] Restriction Requirement, the 9/13/2022 Response [hereinafter "electing Response"]) elects GROUP II (directed to process claims), without traverse , for prosecution on the merits, and elects SPECIES B (directed to an embodiment wherein the floating gate material film is etched to expose …), without traverse, for prosecution on the merits. 
The electing Response identifies claims 8-20 to read on both GROUP II and SPECIES B. 
Accordingly, claims 1-7 are withdrawn from consideration on the merits. 37 CFR 1.142(b).
The 7/14 /2022 Restriction Requirement is proper, it is maintained, and now it is made Final.
Objections to the Specification
02.	The specification is objected to under 37 CFR §§ 1.84(n), and 1.84(p)(5) because the specification fails to adequately identify the elements in the drawings for which symbols or representations are used, and because "[r]eference characters mentioned in the description [do not] appear in the drawings."
The following is a quotation of 37 CFR § 1.74:
"When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals (preferably the latter)."
The following is a quotation of part of 37 CFR § 1.84(n):
"Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable."
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The specification refers to "floating gate structure." See, for example, [0135] of the PGPub corresponding to this application, yet expressly describes it as "not shown." And it is unclear where the drawings show any feature corresponding to "floating gate structure" nor whether it is identified by a reference number. 
The specification, therefore, fails: 
a.	to "adequately identif[y]" the different parts; and
b.	to show reference characters in the drawing when they are mentioned in the description.
Accordingly, not later than the Response to this Office Action, Applicants may correct the above identified matters by amending the figures by filing "corrected drawing sheet(s)," relabeling said feature in the figures so the figures label the feature with the proper reference number character, which corrected drawing sheet(s) must comply with 37 CFR § 1.121(d).
Amending the specification so the described feature is not labeled would be Non-Responsive because such an amendment would result in the specification violating 37 CFR §§ 1.74 and 1.84(n).
Addressing the matters noted herein is "necessary to further consider[ing the] claims" and, therefore, will NOT "be held in abeyance until allowable subject matter is indicated." 37 CFR § 1.111(b). 
Objections to the Drawings
03.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure showing the embodiment describing the elected invention and adequately identified in the specification, or be canceled from the claims: 
a.	"floating gate structure," as claims 8-20, and claims depending therefrom, recite.
To avoid abandoning this Application, Applicants must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicants of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). Applicants should note that entry of an after-final-amendment is subject to 37 CFR § 1.116. 
Relevant Sections of 35 U.S.C. § 112, Under the AIA  Provisions
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
35 U.S.C. § 112(b) Rejections of the Claims
05.	Claims 8-20 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
In independent claim 8 and, therefore, claims depending therefrom, "both sides of the erase region is disposed with the floating gate region" does NOT make sense. 
A person skilled in the art, therefore, would not be on notice of the bounds of the protected invention to avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 8-20, therefore, have indefinite scope. 
Accordingly, claims 8-20 are rejected under 35 U.S.C. § 112(b) as failing to "particularly point[] out and distinctly claim[] the subject matter [that] the [Applicants regard] as [the] invention."
The lack of clarity in the above noted feature is especially detrimental because it is in the independent claim, from which the remaining claims depend, and because the noted feature appears to be important for the disclosed invention. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112[(b)] is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
Reciting "both sides of the erase region is disposed with the floating gate region" does not make sense, results in claims 8-20 having scopes that hinder meaningfully searching the prior art to determine whether the claims distinguish over the prior art.
Closing Notes
06. 	"[T]o be entitled to reconsideration or further examination," in response to either a non-Final (see 37 CFR 1.111(b) and (c)) or Final Office Action (see 37 CFR 1.116(a); 37 CFR 1.114(a), (b), (c); and 37 CFR 1.111(b) and (c)), the reply: 
"MUST be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action" (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(b));
"MUST present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(b)); 
"MUST appear throughout to be a bona fide attempt to advance the application to final action[--a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section" (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(b)); and
"[if] amending in reply to a rejection of claims in an application … , … MUST clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made[, and] must also show how the amendments avoid such references or objections (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(c)).
ACCORDINGLY, a reply that fails to meet any of the above-noted 37 CFR 1.111 requirements may be found intentionally non-responsive and, thus, be denied entry, which requires any necessary extension of time for any supplemental/correcting response to be calculated from the mailing date of this Office action. 
MOREOVER, an amended (or a new) claim MUST have WRITTEN DESCRIPTION SUPPORT in the AS FILED disclosure of the embodiment of the claimed invention. See 35 U.S.C. § 112(a) stating: "The specification shall contain a written description of the invention." AND a reply including amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT INTRODUCE NEW MATTER. See 35 U.S.C. § 132(a), second sentence, stating: "No amendment shall introduce new matter into the disclosure of the invention." 
ACCORDINGLY, a reply that amends a claim (or adds a new claim) or amends the specification, drawings, or abstract of the as filed disclosure of the invention should include a specific explanation for how the as filed disclosure of the invention provides written description support of the amended/new claim or shows that no new matter is added, respectively. See the first paragraph of M.P.E.P. § 2163 noting that "Applicant[s] should ... specifically point out the support for any amendments made to the disclosure," citing M.P.E.P. §§ 714.02 and 2163.06.
07.	This Office Action includes rejection of claims elected pursuant to Restriction between Species. Unless the USPTO withdraws this Restriction Requirement, any future Applicant Filing (including the Electing Response) in this Application will be NON-Responsive IF the Filing fails to address whether a claim the Filing amends (or a new claim the Filing adds) reads on the elected Species. See M.P.E.P. §§ 809.02(a),(b) and 37 CFR 1.143.
08.	Absent expressly stating otherwise, this Office Action does NOT address patentability merits of restricted claims that are withdrawn from consideration.
09.	IF an Applicant Filing, or an Office Action, amends or cancels a claim and, thus, makes at least one named inventor not be an inventor of at least one claim remaining in this application, THEN Applicants must amend this application's 37 CFR 1.41 Inventorship by a 37 CFR 1.48 request, including the 37 CFR 1.17(i) fee.
CONCLUSION
10.	A shortened statutory period for Response to this Office Action expires THREE MONTHS from the mailing date of this Office Action. This time period is extendible under 37 CFR 1.136(a). 
Concerning any inquiry about this or an earlier communication, in this application, Primary Examiner Sayadian is usually reachable at +1-571-272-7779 or through his e-mail address, hrayr.sayadian@uspto.gov--M-F, 10:00 – 16:00, US EDT/EST, whichever time zone is in effect at time of call. Examiner Sayadian will respond no later than the next business day to calls made (or e-mails sent) on a business day no later than 16:00 US EDT/EST of a business day, whichever time zone is in effect at the time of Applicants' initiated communication. A call made (or an e-mail sent) after 16:00 US ET is effectively a call/e-mail initiated the business day AFTER the day of the call/e-mail day.
If attempts to reach Mr. Sayadian are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814